IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT JACKSON
                         Assigned on Briefs January 5, 2011

         STATE OF TENNESSEE v. CHRISTOPHER LYNN INMAN

               Direct Appeal from the Circuit Court for Benton County
                      No. 09-CR-10    C. Creed McGinley, Judge


             No. W2010-00411-CCA-MR3-CD - Filed March 22, 2011


The Defendant-Appellant, Christopher Lynn Inman, was convicted by a Benton County jury
of coercion of a witness, a Class D felony. He was sentenced to two years in the Tennessee
Department of Correction and assessed a $5,000 fine. On appeal, Inman claims the evidence
was insufficient to support his conviction. Upon review, we affirm the judgment of the trial
court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

C AMILLE R. M CM ULLEN, J., delivered the opinion of the court, in which A LAN E. G LENN and
J. C. M CL IN, JJ., joined.

Anthony L. Clark, Paris, Tennessee, for the Defendant-Appellant, Christopher Lynn Inman.

Robert E. Cooper, Jr., Attorney General and Reporter; Cameron L. Hyder, Assistant Attorney
General; Hansel Jay McCadams, District Attorney General; and Jennifer A. Hedge, Assistant
District Attorney General, for the Appellee, State of Tennessee.

                                        OPINION

       Inman was charged in a multi-count indictment with coercion of a witness, child abuse
and neglect, possession of a controlled substance, and unlawful drug paraphernalia. The
coercion of a witness conviction stems from statements Inman made to Amy Holland, a
witness in the criminal assault proceedings against Candace Prince, Inman’s ex-wife.
Holland testified that Inman said that “he wanted to beat my ass and called me a narc and a
whore.”

      Some discussion regarding the relationship of the parties is necessary for a full
understanding of this case. Candace Prince testified that she was currently married to Kevin
Prince. She said Inman is the father of her oldest child. Candace Prince testified that she
was married to Inman for one year before their divorce. She acknowledged that she was
secretly having an affair with Inman. Candace Prince said Kevin Prince would leave town
for extended periods of time because of work. While he was gone, Inman would come to her
home almost every day and stay overnight. Candace Prince said she contemplated divorcing
Kevin Prince and getting back together with Inman. Candace Prince did not know anything
about the coercion of the witness charge. She stated she was in the courtroom when the
offense occurred; however, she did not hear or see any of the threats.

       Officer Ricky Pafford of the Benton County Sheriff’s Department testified about the
coercion of the witness charge. The offense occurred about two weeks after a police search
of Candace Prince’s home. Officer Pafford said Candace Prince had been charged in a
separate matter with assaulting Kevin Prince. The assault charge was addressed before the
General Sessions Court. Officer Pafford was present for this proceeding. Inman was also
in the courtroom. Officer Pafford stated that during the first break, he was approached by
Sharon Griffith. She indicated that Inman threatened a prospective witness named Amy
Holland inside of the courtroom. Based on this conversation, Officer Pafford took written
statements from Griffith and Holland. Officer Pafford did not hear or see the threats made
by Inman. On cross-examination, Officer Pafford testified that Holland claimed in her
written statement that she did not care about Inman’s threats. Officer Pafford said Holland
told him, however, that she was afraid of Inman. Officer Pafford acknowledged that he did
not include Holland’s verbal statement about being afraid in his report.

        Holland testified that she had been subpoenaed to testify in the assault proceeding.
She stated that she knew Inman before the offense occurred. Holland was also acquainted
with Kevin Prince because they dated when they were teenagers. In the courtroom, she sat
next to Griffith who she knew from school. Holland was also acquainted with Candace
Prince. Holland testified that she had no interaction with Inman before she came to the
courtroom. She said he sat “on the other side of the courtroom up front.” Holland described
Inman as being “in shackles.” She recalled sitting in the back of courtroom. Holland stated
that during the proceeding, Inman “turned around and told me that he wanted to beat my ass
and called me a narc and a whore.” She testified that Inman did not say anything out loud;
however, he mouthed the threats. Holland stated, “He turned around and looked me square
in the eye and said it. And I just smiled back at him like I never even paid any attention to
it.” She added, “You could clearly see what he was saying.” Holland read aloud the
statement that she gave to the police. This statement read in part:

       I was sitting beside Sharon Griffith when Chris Inman turned around and
       started cursing me and calling me names.



                                             -2-
             I didn’t say anything back to him. I only smiled showing I didn’t care.
       He called me a narc and a dirty whore and said I was going to get my ass
       kicked. I was subpoenaed to come to court over [the] Kevin Prince situation.

Holland testified that Inman’s threats caused her to be offended, upset, and scared. She met
with Officer Pafford after the threats were made. Holland said she was in the courtroom that
day to testify on behalf of Kevin Prince. She said Inman “hasn’t liked me for some time
now.” Holland did not believe that Inman and Kevin Prince had a good relationship.

        Griffith testified that she used to be in a relationship with Inman. They had a child
together. Griffith said she was not subpoenaed. Despite her connection to Inman, she went
to the courtroom to support Kevin Prince. Griffith said she and Kevin Prince were dating
when this occurred. Griffith testified that she sat next to Holland during the proceeding. She
said they were friends. Griffith stated that during the proceeding, Inman turned around and
called Holland a “dirty whore and a snitch[.]” Inman also threatened that “he was going to
kick her ass.” Griffith opined that Inman was “mad” because Holland was going to testify
for Kevin Prince. Griffith said Inman was in a relationship with Candace Prince at the time.
Griffith contacted Officer Pafford after the threats were made.

       In overruling the motion for judgment of acquittal, the trial court stated,

       . . . I [am] constrained [sic] to find that calling someone a dirty whore, snitch,
       and that he would quote “kick her ass” would be designed to influence the
       [witness] to testify falsely or withhold truthful information. But once again,
       taking the evidence most favorable to them, I think it creates a jury question.

        Inman was subsequently convicted of coercion of a witness.1 He was sentenced to
two years in the Tennessee Department of Correction and assessed a $5,000 fine. Inman
filed a motion for new trial, which was overruled. He then submitted a notice of appeal. The
notice was untimely; however, this court chose to waive the thirty-day filing requirement
pursuant to Rule 4(a) of the Tennessee Rules of Appellate Procedure. This appeal is properly
before this court.

                                              ANALYSIS

        Inman claims the evidence did not support his conviction for coercion of a witness.
He contends the evidence failed to show that he intended to influence Holland. Inman sets
forth the following argument:

       1
           Inman was also convicted of possession of marijuana.

                                                   -3-
       The alleged victim of the coercion did not hear the alleged remarks, made from
       across the Courtroom, while the Appellant was in custody and in shackles of
       the Benton County Sheriff’s Office. In addition, Appellant contends the
       remarks made at best could only be a threat to do future harm, and therefore
       [were] not actionable considering his then, present condition.

In response, the State claims a rational juror could have found that the elements of the
offense were met. Upon review, we agree with the State.

        The State, on appeal, is entitled to the strongest legitimate view of the evidence and
all reasonable inferences which may be drawn from that evidence. State v. Bland, 958
S.W.2d 651, 659 (Tenn. 1997). When a defendant challenges the sufficiency of the evidence,
this court must consider “whether, after reviewing the evidence in the light most favorable
to the prosecution, any rational trier of fact could have found the essential elements of the
crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781,
2789 (1979). Similarly, Rule 13(e) of the Tennessee Rules of Appellate Procedure states,
“Findings of guilt in criminal actions whether by the trial court or jury shall be set aside if
the evidence is insufficient to support a finding by the trier of fact of guilt beyond a
reasonable doubt.” The requirement that guilt be found beyond a reasonable doubt is
applicable in a case where there is direct evidence, circumstantial evidence, or a combination
of the two. State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990) (citing State
v. Brown, 551 S.W.2d 329, 331 (Tenn. 1977) and Farmer v. State, 343 S.W.2d 895, 897
(Tenn. 1961)). Recently, the Tennessee Supreme Court adopted the United States Supreme
Court standard that direct and circumstantial evidence should be treated the same when
reviewing the sufficiency of the evidence. See State v. Genaro Dorantes, No.
M2007-01918-SC-R11-CD, 2011 WL 208306, at *12 (Tenn. 2011). Finally, the trier of fact
must evaluate the credibility of the witnesses, determine the weight given to witnesses’
testimony, and must reconcile all conflicts in the evidence. State v. Odom, 928 S.W.2d 18,
23 (Tenn. 1996).

        When reviewing issues regarding the sufficiency of the evidence, this court shall not
“reweigh or reevaluate the evidence.” State v. Philpott, 882 S.W.2d 394, 398 (Tenn. Crim.
App. 1994) (citing State v. Cabbage, 571 S.W.2d 832, 836 (Tenn. 1978), superseded by
statute on other grounds as stated in State v. Barone, 852 S.W.2d 216, 218 (Tenn. 1993)).
This court has often stated that “[a] guilty verdict by the jury, approved by the trial judge,
accredits the testimony of the witnesses for the State and resolves all conflicts in favor of the
theory of the State.” Bland, 958 S.W.2d at 659 (citation omitted). A guilty verdict also
“removes the presumption of innocence and replaces it with a presumption of guilt, and the
defendant has the burden of illustrating why the evidence is insufficient to support the jury’s
verdict.” Id. (citation omitted).

                                               -4-
       Inman was convicted of coercion of a witness, which is codified under Tennessee
Code Annotated section 39-16-507. The purpose behind this section is to punish individuals
“who, through coercion, impair the integrity or availability of witnesses who may be called
to offer evidence at official proceedings.” T.C.A. § 39-16-507, Sentencing Commission
Comments. Section 39-16-507 states:

       (a) A person commits an offense who, by means of coercion, influences or
       attempts to influence a witness or prospective witness in an official proceeding
       with intent to influence the witness to:

       (1) Testify falsely;

       (2) Withhold any truthful testimony, truthful information, document or thing;
       or

       (3) Elude legal process summoning the witness to testify or supply evidence,
       or to be absent from an official proceeding to which the witness has been
       legally summoned.

T.C.A. § 39-16-507(a) (2009). Coercion is defined as “a threat, however communicated, to
. . . [c]ommit any offense.” T.C.A. § 39-11-106(a)(3)(A) (2009).

        In this case, a rational juror could have found that the elements of this offense were
met. The testimony of Holland and Griffith established that Inman used means of coercion.
Holland testified that she was sitting in the courtroom when Inman turned around and looked
at her “square in the eye.” She said Inman told her that he wanted to “beat my ass.” He also
called her a “narc” and a “whore.” Holland acknowledged that Inman only mouthed these
threats; however, she stated, “You could clearly see what he was saying.” Griffith was sitting
next to Holland in the courtroom. She testified that Inman called Holland a “dirty whore and
a snitch[.]” According to Griffith, Inman also stated that “he was going to kick [Holland’s]
ass.” The foregoing testimony shows that Inman used means of coercion by threatening to
assault Holland.

       As closer question is whether Inman attempted to influence Holland to testify falsely
or to withhold truthful testimony. Under section 39-16-507, the defendant is not required to
explicitly demand that the witness alter his or her testimony or abstain from testifying. See
State v. Larry D. Laforce, II, No. E2007-00334-CCA-R3-CD, 2008 WL 538969, at *5
(Tenn. Crim. App., at Knoxville, Feb. 27, 2008) (“[T]here is no requirement that the
defendant’s threat explicitly state a request to withhold or change testimony.”). A
defendant’s action may give rise to an inference that the defendant intended to influence a

                                             -5-
witness. See State vs. Thomas Carter, No. E2005-00731-CCA-R3-CD, 2006 WL 2714443,
at *7 (Tenn. Crim. App., at Knoxville, Sept. 22, 2006) ( citing State vs. Cedron Orgain, No.
01C01-9808-CC-00334, 1999 WL 756197, at *3 (Tenn. Crim. App., at Nashville, Sept. 27,
1999)).

        Here, a rational juror could have inferred that Inman tried to influence Holland to
testify falsely or to withhold truthful testimony. The threats made by Inman were clearly
directed at Holland’s presence as a witness. By definition, the terms “narc” and “snitch”
rebuke someone’s decision to testify. The use of these derogatory terms, combined with the
threat of physical violence, imparted that Holland would be harmed as a result of her
testimony. Holland said Inman’s threats caused her to be offended, upset and scared. The
context of Inman’s threats was also of particular importance. Holland said she was
subpoenaed to testify at a criminal proceeding concerning Candace and Kevin Prince.
Candace Prince had been charged with assaulting Kevin Prince. Holland said she was going
to testify on behalf of Kevin Prince. Several witnesses presented testimony about the
romantic relationship between Candace Prince and Inman. Candace Prince acknowledged
that she was having an affair with Inman and that she had considered getting a divorce from
Kevin Prince. Inman’s relationship to Candace Prince provided sufficient circumstantial
evidence of Inman’s motive to influence Holland’s testimony. We hold that sufficient
evidence was presented that Inman was guilty of coercion of a witness. He is not entitled to
relief on this issue.

                                     CONCLUSION

       Based on the foregoing, the judgment of the trial court is affirmed.




                                                  ___________________________________
                                                  CAMILLE R. McMULLEN, JUDGE




                                            -6-